Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 there is the recitation of “radiation source to a sealing element” and it is unclear if the applicant is introducing a new sealing element or referring to the sealing element previously recited in claim 1.
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite “a measurement of surface area that is singed or discolored” and it is unclear what surface the measurement is being taken from 
Claims 2, 3, 4, 5, 6, 7, 8, and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble recites “The system of Claim” and it is unclear if the applicant is meaning to refer to the cutting system of Claim 1 or if they are introducing a new system.
Claims 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble recites “The method of claim” and it is unclear what the method is meant to be, rather, it should recite or reference the cutting system as disclosed in the independent claim 1 of which these claims depend.
Claims 3, 4, 5, 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “cut success ratio” are unclear if that is meant to mean the package is fully cut or if it is mean to mean a partial cut.

Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 12, 13, 14, 15, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 
Claims 3, 4, 5, 6, 7, 8, 12, 13, 14, 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claims 3, 4, 5, 12, 13, and 14 the prior art of record and prior art not of record from searches does not teach measuring for a cut success ratio of a package opening apparatus or method.
With regards to claims 6 and 15, the prior art of record and prior art not of record from searches does not teach measurement of surface area that is singed or discolored.
With regards to claims 7 and 16, the prior art of record and prior art not of record from searches does not teach determining a difference between the vertical dimension of the package and a vertical position of the focal point, and upon determining that the difference is below a threshold value, increasing the speed of the variable-speed cut conveyor.
With regards to claims 8 and 17, the prior art of record and prior art not of record from searches does not teach wherein the computing system is further configured to execute instructions to adjust an intensity of the optical radiation source based on the historical cut quality or the environmental measurement data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7720567 B2 DOKE (hereinafter “DOKE”) in view of US 9926094 B2  DUGAT (hereinafter “DUGAT”) in view of US 20180042176 A1 OBROPTA (hereinafter “OBROPTA”). 
Regarding claim 1, DOKE teaches A cutting system (abstract, col.1 lies 5-7 teaches opening boxes or other containers) and further discloses a cutting device (col 1 lines 26-52; col. 3 lines 16-67 teach an automated box opening apparatus 10 with a cutting head 100), including: location of the focal point in three-dimensional space (col. 4, lines 13-20 teaches a conveyor 20 moves a box into apparatus 10 to a cutting position relative to the robot 80 which is analogous to a focal point for cutting), one or more imaging devices configured to image a sealing element of a package after the package passes the optical radiation source (imaging system 370 is taught as an X-Ray scanner in column 12 lines 22 to 32 or other device known in the art and the image can be used to derive a cutting pattern or profile for the cutting head 344 that takes the location of the box’s contents into consideration), one or more environmental sensors (column 11 lines 37-57 teaches detector 342 being a sniffer to detect explosives or biological agents and the apparatus 300 can use one or more of these sniffer detectors 342 for a given implementation), and a variable-speed cut conveyor (conveyor system 20) to convey the package through the cutting device and past the optical radiation source (column 3 lines 13-27 teaches the automated box opening apparatus 10 including conveyor system 20 for automatically opening boxes of replenishment stock in order picking operations therefore meaning that the conveyor system 20 is used to move or convey a package through the cutting operation, it does this in three stages with a stopping stage wherein the package is cut, therefore, the three stages have different speeds); a height dimensioner to detect height data related to a vertical dimension of the package (column 5 lines 32 to 42 teach a second laser sensor 56 is mounted above the conveyor 20 and is used to determine a second dimension (e.g., height)); and a computing system including a memory and one or more processors and being communicatively coupled to the cutting device (column 1 lines 29 to 52; column 3 lines 35 to 67 teach controller 40 controls the operation of the apparatus 10 by controlling the operation of the conveyor system 20, the programmable motion device 80, and other components, it is also taught that the controller 40 is preferably an industrial computer and it is taught that the , the computing system configured to execute instructions to: receive height data related to the vertical dimension of the package from the height dimensioner (column 4 lines 50 to 60 teaches the sensors (discussed below) and the controller 40 are used to measure the dimensions of boxes and are capable of determining one or more dimensions of the boxes in the apparatus 10; column 5 lines 32 to 42 teach a second laser sensor 56 is mounted above the conveyor 20 and is used to determine a second dimension (e.g., height), retrieve historical cut quality for at least one previous package from the memory (column 5 lines 59 to 67 and column 6 lines 1 to 5 teaches the controller 40 transforms a prescribed or programmed cut pattern to the dimensions of the box and converts the data into coordinate offsets and also teaches that it is possible to have a unique cut pattern for every box processed with apparatus 10 based on a stored cut pattern and determined dimensions which is analogous to determining a best cutting pattern suitable for a quality cut based upon the dimensions of a box and adaptively replicating that best cutting pattern for future boxes of similar and different dimensions), receive environmental measurement data from the one or more environmental sensors (column 11 lines 37 to 57 teach detector 342 is coupled to the controller 340, which controls and monitors the detector 342, therefore, the controller receives environmental measurement data from detector 342 which is a sniffer to detect explosive or biological agents), (column 4 lines 13 to 20 teaches the conveyor 20 moves a box into the apparatus 10 to a cutting position relative to the robot 80. The controller 40 actuates the stopping , DOKE does not teach an optical radiation source that focuses at a focal point, nor adjust a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data, nor apply radiation from the optical radiation source to cut the sealing element, after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory.  Along the same field of endeavor, DUGAT is considered analogous art because DUGAT discloses a system for opening packages is provided comprising a conveyer for supporting or conveying a package (abstract).  DUGAT teaches an optical radiation source (column 1 lines 41 to 60 teach a photonic energy beam source) that focuses at a focal point (column 1 lines 41 to 60 teach wherein the photonic energy beam source emits an energy beam directed at the process location, and wherein the energy beam contacts and cuts the surface material in the process location, therefore, the process location of DUGAT is analogous to a focal point), adjust a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data (column 8 lines 51 to 58 teach Encoder tracking software often provides for a cutting operation while the box is moving on the conveyor. The software, in general, accounts for motion of the box on the , apply radiation from the optical radiation source to cut the sealing element (column 1 lines 41 to 60 teach (c) a cutting zone comprising a photonic energy beam source, wherein the photonic energy beam source emits an energy beam directed at the process location, and wherein the energy beam contacts and cuts the surface material in the process location, which is analogous to using a laser or optical radiation source to cut a sealing element, also known as the processing location of DUGAT), Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the DOKE reference, to include an optical radiation source that focuses at a focal point, nor adjust a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data, nor apply radiation from the optical radiation source to cut the sealing element, , as suggested and taught by DUGAT, for the purpose of providing a means to advantageously use energy beam cutting provides uniform cuts and does not suffer from bad cut quality due to worn blades (column 8 lines 14 to 21). DUGAT does not teach after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory.  Along the same field of endeavor, OBROPTA is considered analogous art because OBROPTA discloses determining the quality of crops (par. 58) on a conveyor 109 which solves the same problem as the instant application.  OBROPTA teaches after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory (par. 68 teaches in imaging sensor or sensors within sensor package 211b may be used to image the flow of the harvested specialty crops 207 in order to measure the size and/or quality of individual crops which can be applied to DOKE for the purposes of determining cut quality; par. 104 and par. 119 teach the server 116 may be configured to output any of the calculated geometric or quality information to a memory, a user, or any suitable destination. In some embodiments, the server 116 may be configured to store the yield and quality information in a database for later recall and analysis by a user which could be applied to DOKE for the purposes of storing cut quality data).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the DOKE reference, to include after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory, as suggested and taught by OBROPTA, for the purpose of providing a means to advantageously allow for the use of data to estimate quality (par. 116).
Regarding claim 2, DOKE, DUGAT, and OBROPTA teach The system of claim 1 as discussed above and OBROPTA further discloses wherein the one or more environmental sensors include one or more of a fire detection system, a smoke detection system, or a temperature detector (par. 44 teaches a thermal imaging sensor in the sensor package allows wherein the one or more environmental sensors include one or more of a fire detection system, a smoke detection system, or a temperature detector, as suggested and taught by OBROPTA, for the purpose of providing a means to advantageously transmit a warning to an operator (par. 44). 
Regarding claim 9, DOKE, DUGAT, and OBROPTA teach The system of claim 1 as discussed above and OBROPTA further discloses wherein the variable-speed cut conveyor includes a variable-speed drive or a servo motor (column 8 lines 51 to 58 teach Encoder tracking software often provides for a cutting operation while the box is moving on the conveyor. The software, in general, accounts for motion of the box on the conveyors and maintains the correct linear velocities in all vectors for correct cut penetrations to correct a linear velocity via encoder feedback is obvious to be achieved via a motor, and the addition of an encoder means feedback control is implemented thereby making the system in OBROPTA analogous to a servo motor).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the DOKE reference, to include wherein the variable-speed cut conveyor includes a variable-speed drive or a servo motor, as suggested and taught by OBROPTA, for the purpose of providing a means to achieve the best and most reliable cutting results (column 8 lines 51 to 58).
Regarding claim 10, DOKE teaches A method of cutting (abstract, col.1 lies 5-7 teaches opening boxes or other containers) and further discloses receiving height data related to a vertical dimension of a package from a height dimensioner (column 5 lines 32 to 42 teach a second laser sensor 56 is mounted above the conveyor 20 and is used to determine a second dimension (e.g., height)); retrieving historical cut quality for at least one previous package from a memory (column 5 lines 59 to 67 and column 6 lines 1 to 5 teaches the controller 40 transforms a prescribed or programmed cut pattern to the dimensions of the box and converts the data into coordinate offsets and also teaches that it is possible to have a unique cut pattern for every box processed with apparatus 10 based on a stored cut pattern and determined dimensions which is analogous to determining a best cutting pattern suitable for a quality cut based upon the dimensions of a box and adaptively replicating that best cutting pattern for future boxes of similar and different dimensions) of a computing system including one or more processors and communicatively coupled to a cutting device (column 1 lines 29 to 52; column 3 lines 35 to 67 teach controller 40 controls the operation of the apparatus 10 by controlling the operation of the conveyor system 20, the programmable motion device 80, and other components, it is also taught that the controller 40 is preferably an industrial computer and it is taught that the controller 40 preferably includes a processor, RAM, a hard drive, a monitor, keyboard, mouse, speakers and a conventional operation system), (col. 4, lines 13-20 teaches a conveyor 20 moves a box into apparatus 10 to a cutting position relative to the robot 80 which is analogous to a focal point for cutting), and a variable-speed cut conveyor (conveyor system 20) to convey the package through the cutting device (column 3 lines 13-27 teaches the automated box opening apparatus 10 including conveyor system 20 for automatically opening boxes of replenishment stock in order picking operations therefore meaning that the conveyor system 20 is used to move ; receiving environmental measurement data from one or more environmental sensors of the cutting device (column 11 lines 37 to 57 teach detector 342 is coupled to the controller 340, which controls and monitors the detector 342, therefore, the controller receives environmental measurement data from detector 342 which is a sniffer to detect explosive or biological agents); (column 4 lines 13 to 20 teaches the conveyor 20 moves a box into the apparatus 10 to a cutting position relative to the robot 80. The controller 40 actuates the stopping rail 60 to stop movement of the box in the direction of the conveyor 20. The controller 40 actuates the positioning rail 70, which moves the box against the rail 22 of the conveyor 20. Thus, the box is held in the cutting position relative to the robot 80 which is analogous to aligning the package to a focal point); . DOKE does not teach the cutting device including an optical radiation source that focuses at a focal point, nor adjusting a speed of the variable speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data, nor applying radiation from the optical radiation source to cut the sealing element; after the package passes the optical radiation source, determining a cut quality for the package based on image data from one or more imaging devices configured to image the sealing element of the package; and storing the cut quality for the package in the memory. Along the same field of endeavor, DUGAT is considered analogous art because DUGAT discloses a system for opening packages is provided comprising a conveyer for supporting or conveying a package (abstract).  DUGAT teaches the cutting device including an optical radiation source (column 1 lines 41 to 60 teach a photonic energy beam source) that focuses at a focal point (column 1 lines 41 to 60 teach wherein the photonic energy beam source emits an energy beam directed at the process location, and wherein the energy beam contacts and cuts the surface material in the process location, therefore, the process location of DUGAT is analogous to a focal point), adjusting a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data (column 8 lines 51 to 58 teach Encoder tracking software often provides for a cutting operation while the box is moving on the conveyor. The software, in general, accounts for motion of the box on the conveyors and maintains the correct linear velocities in all vectors for correct cut penetrations. Often, set-up controls permit changes in the beam power and cut speed to provide the best and most reliable cutting results, wherein cut penetrations and cutting results are analogous to cut quality), applying radiation from the optical radiation source to cut the sealing element (column 1 lines 41 to 60 teach (c) a cutting zone comprising a photonic energy beam source, wherein the photonic energy beam source emits an energy beam directed at the process location, and wherein the energy beam contacts and cuts the surface material in the process location, which is analogous to using a laser or optical radiation source to cut a sealing element, also known as the processing location of DUGAT), Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the DOKE reference, to include an optical radiation source that focuses at a focal point, nor adjust a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data, nor apply radiation from the optical radiation source to cut the sealing element, , as suggested and taught by DUGAT, for the purpose of providing a means to advantageously use energy beam cutting provides uniform cuts and does not suffer from bad cut quality due to worn blades (column 8 lines 14 to 21).  DUGAT does not teach after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory.  Along the same field of endeavor, OBROPTA is considered analogous art because OBROPTA discloses determining the quality of crops (par. 58) on a conveyor 109 which solves the same problem as the instant application.  OBROPTA teaches after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory (par. 68 teaches in imaging sensor or sensors within sensor package 211b may be used to image the flow of the harvested specialty crops 207 in order to measure the size and/or quality of individual crops which can be applied to DOKE for the purposes of determining cut quality; par. 104 and par. 119 teach the server 116 may be configured to output any of the calculated geometric or quality information to a memory, a user, or any suitable destination. In some embodiments, the 116 may be configured to store the yield and quality information in a database for later recall and analysis by a user which could be applied to DOKE for the purposes of storing cut quality data). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the DOKE reference, to include after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory, as suggested and taught by OBROPTA, for the purpose of providing a means to advantageously allow for the use of data to estimate quality (par. 116).
Regarding claim 11, DOKE, DUGAT, and OBROPTA teach The method of claim 10 as discussed above and OBROPTA further discloses wherein the one or more environmental sensors include one or more of a fire detection system, a smoke detection system, or a temperature detector (par. 44 teaches a thermal imaging sensor in the sensor package allows for the sensor package, in some embodiments, to transmit a warning to an operator to stop harvesting crops that are too hot and/or to automatically stop harvesting, which is an environmental sensor).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the DOKE reference, to include wherein the one or more environmental sensors include one or more of a fire detection system, a smoke detection system, or a temperature detector, as suggested and taught by OBROPTA, for the purpose of providing a means to advantageously transmit a warning to an operator (par. 44). 
Regarding claim 18, DOKE, DUGAT, and OBROPTA teach The method of claim 10 as discussed above and OBROPTA further discloses wherein the variable-speed cut conveyor includes a variable-speed drive or a servo motor column 8 lines 51 to 58 teach Encoder tracking software often provides for a cutting operation while the box is moving on the conveyor. The software, in general, accounts for motion of the box on the conveyors and maintains the correct linear velocities in all vectors for correct cut penetrations to correct a linear velocity via encoder feedback is obvious to be achieved via a motor, and the addition of an encoder means feedback control is implemented thereby making the system in OBROPTA analogous to a servo motor).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the DOKE reference, to include wherein the variable-speed cut conveyor includes a variable-speed drive or a servo motor, as suggested and taught by OBROPTA, for the purpose of providing a means to achieve the best and most reliable cutting results (column 8 lines 51 to 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/              Examiner, Art Unit 3761